Order, entered on January 24, 1961, denying, without a hearing, the defendant’s motion for a writ of error coram nobis, unanimously reversed, on the law; motion granted to the extent of vacating the sentence of the defendant; and the ease remanded to the Indictment Part of the Supreme Court for resentencing. The defendant, on appearing for sentencing following his plea of guilty, requested leave to withdraw such plea and it was denied. Then, before sentencing, he made it clear to the court that he desired that his counsel be forthwith dismissed. This was not allowed and, thus, the defendant’s representation at the time of sentencing was not by counsel of his choice. The foregoing appears from the minutes and a remand for a hearing is unnecessary. The error, though it appears on the face of the record, is the basis for coram nobis relief, and the case should be remanded for resentencing. (People v. Hannigan, 7 N Y 2d 317; see, also, 27 Brooklyn L. Rev. 135.) Concur — Botein, P. J., Breitel, Rabin, McNally and Eager, JJ.